Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17160744 filed on 01/28/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 6-8, 10 in the reply filed on 04/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinya (WO 2016017273 A1).
Regarding independent claim 6, Shinya teaches a semiconductor device comprising:
a first semiconductor region (Fig. 3, element 28, n- type) of a first conductivity type; 
a second semiconductor region (Fig. 3, element 24, n type) of the first conductivity type with a higher impurity concentration than an impurity concentration of the first semiconductor region, the second semiconductor region being provided on a first principal surface of the first semiconductor region; 
a third semiconductor region (Fig. 3, element 22, p type) of a second conductivity type provided on an upper surface of the second semiconductor region, the third semiconductor region being doped with an impurity in accordance with an impurity concentration profile including peaks along a film thickness direction (Fig. 7 discloses PH1, PH2 peaks); 
a fourth semiconductor region (Fig. 3, element 20, n+ type) of the first conductivity type provided on an upper surface of the third semiconductor region; 
a gate insulating film (Fig. 3, element 42) provided on an inner wall of a groove (Fig. 3, element 40) that extends from an upper surface of the fourth semiconductor region and penetrates the third semiconductor region (Fig. 3); 
a control electrode (Fig. 3, element 44) provided inside the groove in such a way as to be opposed to a side surface of the third semiconductor region through the gate insulating film; 
a fifth semiconductor region (Fig. 3, element 30, n type) of the first conductivity type with a higher impurity concentration than the impurity concentration of the first semiconductor region, the fifth semiconductor region being provided on a second principal surface of the first semiconductor region opposed to the first principal surface; and 
a sixth semiconductor region (Fig. 3, element 32, p+ type) of the second conductivity type provided on the second principal surface of the first semiconductor region through the fifth semiconductor region.
Regarding claim 7, Shinya teaches wherein a film thickness of the third semiconductor region along the groove is larger than a film thickness of the second semiconductor region along the groove (Fig. 7 discloses thickness of element 22 is larger than element 24).
Regarding claim 8, Shinya teaches wherein a width in a film thickness direction of each of a convex regions included in impurity concentration profile is smaller than a film thickness of the second semiconductor region along the groove, wherein the convex region of an impurity concentration is defined as a region from a certain minimum value to an adjacent minimum value across one peak on the impurity concentration profile along the groove of the third semiconductor region (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya (WO 2016017273 A1) in view of Naito (US 2018/0069075).
Regarding claim 10, Shinya teaches all of the limitations as discussed above.
Shinya does not explicitly disclose wherein a thickness of the second semiconductor region along the groove is less than 1 μm.
Naito teaches a semiconductor device comprising an N type accumulation region (Fig. 4, element 16) with a length L in the depth direction is less than 1.5 µm but more than 0.5 µm (paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Shinya according to the teachings of Naito with the motivation to reduce the ON voltage requirement (paragraph 0054).
	




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813